Exhibit 10.35
EXECUTION VERSION
 
EXCHANGE AGREEMENT
among
ARBOR REALTY TRUST, INC.,
ARBOR REALTY SR, INC.
and
KODIAK CDO II, LTD.,
ATTENTUS CDO I, LTD.,
and
ATTENTUS CDO III, LTD.
Dated as of May 6, 2009
 





--------------------------------------------------------------------------------



 



EXCHANGE AGREEMENT
     THIS EXCHANGE AGREEMENT, dated as of May 6, 2009 (this “Agreement”), is
entered into by and among ARBOR REALTY SR, INC., a Maryland corporation (the
“Company”), ARBOR REALTY TRUST, INC., a Maryland corporation (the “Guarantor”),
and KODIAK CDO II, LTD. (“Kodiak II”), ATTENTUS CDO I, LTD. (“Attentus I”) and
ATTENTUS CDO III, LTD. (“Attentus III,” together with Kodiak II and Attentus I,
“Kodiak”).
RECITAL
     A. Reference is made to (i) that certain Junior Subordinated Indenture
dated as of April 6, 2005 (the “Indenture I”); (ii) that certain Junior
Subordinated Indenture dated as of June 2, 2006 (the “Indenture II”); (iii) that
certain Junior Subordinated Indenture dated as of April 11, 2007 (the “Indenture
III”); and (iv) that certain Junior Subordinated Indenture dated as of April 13,
2007 (the “Indenture IV,” together with Indenture I, Indenture II and Indenture
III, “Existing Indentures”) each by and between the Company, the Guarantor and
Wilmington Trust Company (“Wilmington”), as trustee (the “Existing Indenture
Trustee”).
     B. Reference is made to (i) that certain Amended and Restated Trust
Agreement dated as of April 6, 2005 (the “Trust Agreement I”); (ii) that certain
Amended and Restated Trust Agreement dated as of June 2, 2006 (the “Trust
Agreement II”); (iii) that certain Amended and Restated Trust Agreement dated as
of April 11, 2007 (the “Trust Agreement III”); and iv) that certain Amended and
Restated Trust Agreement dated as of April 13, 2007 (the “Trust Agreement IV,”
together with Trust Agreement I, Trust Agreement II and Trust Agreement III, the
“Trust Agreements”); each by and among the Company, as depositor, the Guarantor,
as guarantor, Wilmington, as property trustee (the “Property Trustee”),
Wilmington, as Delaware trustee (the “Delaware Trustee”), and the respective
administrative trustees named therein.
     C. Arbor Realty Trust III (“Trust III”) is the holder of the Junior
Subordinated Note due 2035 in the original principal amount of $25,774,000
issued by the Company pursuant to Indenture I (“Subordinated Note I ”).
     D. Arbor Capital Trust VII (“Trust VII”) is the holder of the Junior
Subordinated Note due 2036 in the original principal amount of $15,464,000
issued by the Company pursuant to Indenture II (“Subordinated Note II”).
     E. Arbor Capital Trust VIII (“Trust VIII”) is the holder of the Junior
Subordinated Note due 2037 in the original principal amount of $14,433,000
issued by the Company pursuant to Indenture III (“Subordinated Note III”).
     F. Arbor Capital Trust IX (“Trust IX”) is the holder of the Junior
Subordinated Note due 2037 in the original principal amount of $38,660,000
issued by the Company pursuant to Indenture IV (“Subordinated Note IV,” together
with Subordinated Note I, Subordinated Note II, Subordinated Note III, the
“Existing Subordinated Notes”).





--------------------------------------------------------------------------------



 



     G. Pursuant to Trust Agreement I, Trust III issued a certain Preferred
Security Certificate (as such term is defined in Trust Agreement I) in the
amount of Twenty Five Million Dollars ($25,000,000) (the “Original Security I”),
which Original Security I is a global security.
     H. Pursuant to Trust Agreement II, Trust VII issued a certain Preferred
Security Certificate (as such term is defined in Trust Agreement II) in the
amount of Fifteen Million Dollars ($15,000,000) (the “Original Security II”),
which Original Security II is a global security.
     I. Pursuant to Trust Agreement III, Trust VIII issued a certain Preferred
Security Certificate (as such term is defined in Trust Agreement III) in the
amount of Fourteen Million Dollars ($14,000,000) (the “Original Security III”),
which Original Security III is a global security.
     J. Pursuant to Trust Agreement IV, Trust IX issued a certain Preferred
Security Certificate (as such term is defined in Trust Agreement IV) in the
amount of Thirty Seven Million Five Hundred Thousand Dollars ($37,500,000) (the
“Original Security IV,” together with Original Security I, Original Security II
and Original Security III, the “Original Securities”), which Original Security
IV is a global security.
     K. Attentus I is the holder of $18,950,000 in principal amount of a
beneficial interest in Original Security I (the “Holding I”).
     L. Attentus III is the holder of $2,350,000 in principal amount of a
beneficial interest in Original Security II (the “Holding II”).
     M. Attentus III is the holder of $14,000,000 in principal amount of a
beneficial interest in Original Security III (the “Holding III”).
     N. Kodiak II is the holder of $28,125,000 in principal amount of a
beneficial interest in Original Security IV (the “Holding IV,” together with the
Holding I, Holding II and Holding II, the “Kodiak Holdings”).
     O. Simultaneously herewith, the Company, the Guarantor and Wilmington, as
trustee (the “New Indenture Trustee”) have entered into (a) that certain Junior
Subordinated Indenture I (the “New Indenture I”) pursuant to which Company
proposes to issue Twenty One Million Two Hundred Twenty Four Thousand Dollars
($21,224,000) in original aggregate principal amount of the Junior Subordinated
Notes due 2035; (b) that certain Junior Subordinated Indenture II (the “New
Indenture II”) pursuant to which Company proposes to issue Two Million Six
Hundred Thirty Two Thousand Dollars ($2,632,000) in original aggregate principal
amount of the Junior Subordinated Notes due 2036; and (c) that certain Junior
Subordinated Indenture III (the “New Indenture III,” together with New Indenture
I and New Indenture II, the “New Indentures") pursuant to which Company proposes
to issue Forty Seven Million One Hundred Eighty Thousand Dollars ($47,180,000)
in original aggregate principal amount of the Junior Subordinated Notes due
2037. Pursuant to the New Indentures, such Junior Subordinated Notes will be
issued by the Company as follows (collectively, the “Securities”):

- 2 -



--------------------------------------------------------------------------------



 



  (i)   Junior Subordinated Note due 2035 in the original principal amount of
$21,224,000 issued by the Company to Attentus I pursuant to New Indenture I, a
copy of which is attached hereto as Exhibit A-1 (“Note 1”);     (ii)   Junior
Subordinated Note due 2036 in the original principal amount of $2,632,000 issued
by the Company to Attentus III pursuant to New Indenture II, a copy of which is
attached hereto as Exhibit A-2 (“Note 2”);     (iii)   Junior Subordinated Note
due 2037 in the original principal amount of $15,680,000 issued by the Company
to Attentus III pursuant to New Indenture III, a copy of which is attached
hereto as Exhibit A-3 (“Note 3”); and     (iv)   Junior Subordinated Note due
2037 in the original principal amount of $31,500,000 issued by the Company to
Kodiak II pursuant to New Indenture III, a copy of which is attached hereto as
Exhibit A-4 (“Note 4”).

     P. On the terms and subject to the conditions set forth in this Agreement,
the Company and Kodiak have agreed to exchange the Kodiak Holdings for the
Securities.
     NOW, THEREFORE, in consideration of the mutual agreements and subject to
the terms and conditions herein set forth, the parties hereto agree as follows:
     Definitions. This Agreement, the New Indentures, the Parent Guarantees and
the Securities are collectively referred to herein as the “Operative Documents.”
All other capitalized terms used but not defined in this Agreement shall have
the respective meanings ascribed thereto in the New Indentures.
     “Attentus I” has the meaning set forth in the introductory paragraph
hereof.
     “Attentus III” has the meaning set forth in the introductory paragraph
hereof.
     “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§101
et seq., as amended.
     “Benefit Plan” means an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, a “plan” as defined in Section 4975 of the Code
or any entity whose assets include (for purposes of U.S. Department of Labor
Regulations Section 2510.3-101 or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”
     “CDO Trustee” has the meaning set forth in Section 2(b)(i).
     “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated under it.
     “Closing Date” has the meaning set forth in Section 2(b).

- 3 -



--------------------------------------------------------------------------------



 



     “Closing Room” has the meaning set forth in Section 2(b).
     “Company” has the meaning set forth in the introductory paragraph hereof.
     “Company Counsel” has the meaning set forth in Section 3(b).
     “Commission” has the meaning set forth in Section 4(v)
     “Delaware Trustee” has the meaning set forth in the Recitals.
     “Environmental Law” has the meaning set forth in Section 4(jj).
     “Environmental Laws” shall have the correlative meaning.
     “Equity Interests” means with respect to any Person (a) if such a Person is
a partnership, the partnership interests (general or limited) in a partnership,
(b) if such Person is a limited liability company, the membership interests in a
limited liability company and (c) if such Person is a corporation, the shares or
stick interests (both common stock and preferred stock) in a corporation.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated under it.
     “Exchange” has the meaning set forth in Section 2(b).
     “Exchange Act” has the meaning set forth in Section 4(j).
     “Existing Indentures” has the meaning set forth in the Recitals.
     “Existing Subordinated Notes” has the meaning set forth in the Recitals.
     “Financial Statements” has the meaning set forth in Section 4(w).
     “GAAP” has the meaning set forth in Section 4(w).
     “Governmental Entities” has the meaning set forth in Section 4(o).
     “Governmental Licenses” has the meaning set forth in Section 4(r).
     “Hazardous Materials” has the meaning set forth in Section 4(jj).
     “Holder” has the meaning set forth in the New Indentures.
     “Holding I” has the meaning set forth in the Recitals.
     “Holding II” has the meaning set forth in the Recitals.
     “Holding III” has the meaning set forth in the Recitals.

- 4 -



--------------------------------------------------------------------------------



 



     “Holding IV” has the meaning set forth in the Recitals.
     “Impairment” means any claim, counterclaim, setoff, defense, action,
demand, litigation (including administrative proceedings or derivative actions),
encumbrance, right (including expungement, avoidance, reduction, contractual or
equitable subordination, or otherwise) or defect.
     “Indemnified Party” has the meaning set forth in Section 8(a). “Indemnified
Parties” shall have the correlative meaning.
     “Indenture I” has the meaning set forth in the Recitals.
     “Indenture II” has the meaning set forth in the Recitals.
     “Indenture III” has the meaning set forth in the Recitals.
     “Indenture IV” has the meaning set forth in the Recitals.
     “Investment Company Act” has the meaning set forth in Section 4(j).
     “Kodiak” has the meaning set forth in the introductory paragraph hereof.
     “Kodiak CDO Management, LLC” means Kodiak CDO Management, LLC and its
successors and/or assigns as collateral manager of the Holders, as applicable.
     “Kodiak Holdings” has the meaning set forth in the Recitals.
     “Kodiak Transferred Rights” means any and all of each Kodiak entity’s
right, title, and interest in, to and under the Original Securities, together
with the following:
          (i) the applicable Existing Indentures and the Trust Agreements;
          (ii) all amounts payable to such Kodiak entity under the applicable
Original Securities, the applicable Kodiak Holdings, the applicable Existing
Indentures and/or the applicable Trust Agreements;
          (iii) all claims (including “claims” as defined in Bankruptcy Code
§101(5)), suits, causes of action, and any other right of such Kodiak entity,
whether known or unknown, against the Company or any of its affiliates
(including the applicable Trusts), agents, representatives, contractors,
advisors, or any other entity that in any way is based upon, arises out of or is
related to any of the foregoing, including all claims (including contract
claims, tort claims, malpractice claims, and claims under any law governing the
exchange of, purchase and sale of, or indentures for, securities), suits, causes
of action, and any other right of Kodiak against any attorney, accountant,
financial advisor, or other entity arising under or in connection with the
applicable Original Securities, the applicable Kodiak Holdings, the applicable
Existing Indentures, the applicable Trust Agreements, or the transactions
related thereto;

- 5 -



--------------------------------------------------------------------------------



 



          (iv) all guarantees and all collateral and security of any kind for or
in respect of the foregoing;
          (v) all cash, securities, or other property, and all setoffs and
recoupments, to be received, applied, or effected by or for the account of such
Kodiak entity under the applicable Original Securities and Kodiak Holdings,
other than fees, costs and expenses payable to such Kodiak entity hereunder and
all cash, securities, interest, dividends, and other property that may be
exchanged for, or distributed or collected with respect to, any of the
foregoing; and
          (vi) all proceeds of the foregoing.
     “Kodiak II” has the meaning set forth in the introductory paragraph hereof.
     “Lien” has the meaning set forth in Section 4(o).
     “Material Adverse Effect” means a material adverse effect on the condition
(financial or otherwise), earnings, business, liabilities or assets of the
Company and its Significant Subsidiaries taken as a whole.
     “Material Adverse Change” has the meaning set forth in Section 3(e)(ii).
     “New Indenture I” has the meaning set forth in the Recitals.
     “New Indenture II” has the meaning set forth in the Recitals.
     “New Indenture III” has the meaning set forth in the Recitals.
     “New Indentures” has the meaning set forth in the Recitals.
     “New Indenture Trustee” has the meaning set forth in the Recitals..
     “Note 1” has the meaning set forth in the Recitals.
     “Note 2” has the meaning set forth in the Recitals.
     “Note 3” has the meaning set forth in the Recitals.
     “Note 4” has the meaning set forth in the Recitals.
     “Original Kodiak Indentures” has the meaning set forth in the New
Indentures.
     “Original Securities” has the meaning set forth in the Recitals.
     “Original Security I” has the meaning set forth in the Recitals.
     “Original Security II” has the meaning set forth in the Recitals.
     “Original Security III” has the meaning set forth in the Recitals.

- 6 -



--------------------------------------------------------------------------------



 



     “Original Security IV” has the meaning set forth in the Recitals.
     “Properties” has the meaning set forth in Section 4(kk).
     “Property Trustees” means, collectively, the Wilmington Property Trustee
and the Wells Property Trustee.
     “Regulation D” has the meaning set forth in Section 4(h).
     “Repayment Event” has the meaning set forth in Section 4(o).
     “Rule 144A(d)(3)” has the meaning set forth in Section 4(j).
     “Securities” has the meaning set forth in the Recitals.
     “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§77a et seq.,
as amended, and the rules and regulations promulgated under it.
     “Significant Subsidiary” has the meaning set forth in Section 4(q).
     “Subordinated Note I” has the meaning set forth in the Recitals.
     “Subordinated Note II” has the meaning set forth in the Recitals.
     “Subordinated Note III” has the meaning set forth in the Recitals.
     “Subordinated Note IV” has the meaning set forth in the Recitals.
     “Taberna Exchange Agreement” means that certain Exchange Agreement, dated
the date hereof by and among Arbor Realty Trust, Inc., Arbor Realty SR, Inc. and
Taberna Preferred Funding I, Ltd., Taberna Preferred Funding II, Ltd., Taberna
Preferred Funding III, Ltd., Taberna Preferred Funding IV, Ltd., Taberna
Preferred Funding V, Ltd., Taberna Preferred Funding VII, Ltd. and Taberna
Preferred Funding VIII,. Ltd.
     “Trust III” has the meaning set forth in the Recitals.
     “Trust VII” has the meaning set forth in the Recitals.
     “Trust VIII” has the meaning set forth in the Recitals.
     “Trust IX” has the meaning set forth in the Recitals.
     “Trust Agreement I” has the meaning set forth in the Recitals.
     “Trust Agreement II” has the meaning set forth in the Recitals.
     “Trust Agreement III” has the meaning set forth in the Recitals.
     “Trust Agreement IV” has the meaning set forth in the Recitals.

- 7 -



--------------------------------------------------------------------------------



 



     “Trust Agreements” has the meaning set forth in the Recitals.
     “Wilmington” has the meaning set forth in the Recitals.
     2. Exchange of Original Preferred Securities for Securities.
          (a) The Company agrees to issue the Securities in accordance with the
New Indentures and has requested that the Kodiak entities accept such Securities
in exchange for the applicable Kodiak Holdings, and each of the Kodiak entities
hereby accepts the applicable Securities in exchange for the Kodiak Holdings
upon the terms and conditions set forth herein.
          (b) The closing of the exchange contemplated herein shall occur at the
offices of Nixon Peabody, LLP in New York, New York (the “Closing Room”), or
such other place as the parties hereto and Wilmington shall agree, at 11:00 a.m.
New York time, on May 6, 2009 or such later date as the parties may agree (such
date and time of delivery the “Closing Date”). The Company and Kodiak hereby
agree that the exchange (the “Exchange”) will occur in accordance with the
following requirements:
          (i) Kodiak CDO Management, LLC (as collateral manager for each of the
Kodiak entities) shall have delivered an issuer order instructing each trustee
(in each such capacity, a “CDO Trustee”) under the applicable indenture pursuant
to which such CDO Trustee serves as trustee for the holders of the Kodiak
Holdings to: (A) as to Attentus I, exchange Holding I for Note I, and transfer
Attentus I’s interest in Holding I to the Company; (B) as to Attentus III,
exchange Holding II for Note 2, and transfer Attentus III’s interest in Holding
II to the Company; (C) as to Attentus III, exchange Holding III for Note 3, and
transfer Attentus III’s interest in Holding III to the Company, , and (D) as to
Kodiak II, exchange Holding IV for Note 4, and transfer Kodiak II’s interest in
Holding IV to the Company.
          (ii) The Securities shall have been delivered to the Closing Room,
copies of which shall have previously been made available for inspection, if so
requested.
          (iii) Company shall have directed the New Indenture Trustee to
authenticate the Securities and deliver them to the applicable CDO Trustee, as
follows: (i) Note 1 to Attentus I, (ii) Note 2 to Attentus III, (iii) Note 3 to
Attentus III, and (iv) Note 4 to Kodiak II.
          (iv) New Indenture Trustee shall have authenticated the applicable
Securities in accordance with the terms of the applicable New Indenture and
delivered them as provided above.
          (v) Simultaneously with the occurrence of the events described in
subsections (iii) and (iv) hereof, (A) each Kodiak entity holding the applicable
Kodiak Holdings irrevocably transfers, assigns, grants and conveys the related
Kodiak Transferred Rights to the Company and the Company assumes all rights and
obligations of Kodiak with respect to the Original Securities, the Kodiak
Holdings and the Kodiak Transferred Rights and (B) each Holder shall be entitled
to all of the rights, title and

- 8 -



--------------------------------------------------------------------------------



 



interest of a Holder of the Securities under the terms of the applicable
Securities, the applicable New Indenture and any related Operative Documents.
          (vi) The Company shall have paid to Wilmington all of such party’s
legal fees, costs and other expenses in connection with the Exchange, as well as
all other accrued and unpaid fees, costs and expenses under the Existing
Indentures, the Trust Agreements and the New Indentures, if any.
     3. Conditions Precedent. The obligations of the parties under this
Agreement are subject to the following conditions precedent:
          (a) The representations and warranties contained herein shall be
accurate as of the date of delivery of the Securities.
          (b) Cooley, Godward, Kronish LLP, counsel for the Company and the
Guarantor (the “Company Counsel”), shall have delivered opinions with respect to
each New Indenture and the related Operative Documents, dated the Closing Date,
addressed to each Holder and its successors and assigns and to the New Indenture
Trustee, in substantially the form set out in Annex A-1 hereto; the Company
shall have delivered opinions of the Company’s and Guarantor’s General Counsel
addressed to each Holder and its successors and assigns and to the New Indenture
Trustee, in substantially the form set out in Annex A-2, hereto and if required
by Kodiak CDO Management, LLC the Company shall have furnished to the Kodiak
Holders a certificate signed by the Company’s Chief Executive Officer,
President, an Executive Vice President, Chief Financial Officer, Treasurer or
Assistant Treasurer, dated the Closing Date, addressed to the Kodiak Holders, in
substantially the form set out in Annex D hereto. In rendering its opinion, the
Company Counsel may rely as to factual matters upon certificates or other
documents furnished by officers, directors and trustees of the Company and by
government officials; provided, however, that copies of any such certificates or
documents are delivered to the Holders) and by and upon such other documents as
such counsel may, in its reasonable opinion, deem appropriate as a basis for the
Company Counsel’s opinion. The Company Counsel may specify the jurisdictions in
which it is admitted to practice and that it is not admitted to practice in any
other jurisdiction and is not an expert in the law of any other jurisdiction.
Such Company Counsel Opinion shall not state that it is to be governed or
qualified by, or that it is otherwise subject to, any treatise, written policy
or other document relating to legal opinions, including, without limitation, the
Legal Opinion Accord of the ABA Section of Business Law (1991).
          (c) Kodiak shall have been furnished opinions of the Company Counsel,
dated as of the Closing Date, addressed to the Kodiak Holders and their
respective successors and assigns and the applicable New Indenture Trustee, in
substantially the form set out in Annex B hereto.
          (d) The Kodiak Holders shall have received, with respect to each New
Indenture and the related Operative Documents, the opinion of special counsel
for New Indenture Trustee, dated as of the Closing Date, addressed to the Kodiak
Holders and their successors and assigns, in substantially the form set out in
Annex C hereto.

- 9 -



--------------------------------------------------------------------------------



 



          (e) Each of the Guarantor and the Company shall have furnished to the
Kodiak Holders under each of the New Indentures a certificate of the Company,
signed by the Chief Executive Officer, President or an Executive Vice President,
and Chief Financial Officer, Treasurer or Assistant Treasurer of the Company,
dated as of the Closing Date, as to (i) and (ii) below:
          (i) the representations and warranties in this Agreement and the New
Indentures are true and correct on and as of the Closing Date, and Company and
the Guarantor have complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date; and
          (ii) since the date of the latest Financial Statements, there has been
no material adverse change in the condition (financial or other), earnings,
business or assets of the Company, the Guarantor and their respective
Significant Subsidiaries, taken as a whole, whether or not arising from
transactions occurring in the ordinary course of business (a “Material Adverse
Change”).
          (f) The Company shall pay on or prior to the Closing Date, to the
applicable Kodiak entities a fee as set forth on Schedule 2, calculated as the
amount of interest accrued upon the Kodiak Holdings, based upon (i) a principal
balance equal to one hundred twelve percent (112%) of the outstanding principal
balance of the Kodiak Holdings, (ii) an interest rate of one half of one percent
(0.5%) per annum, and (iii) a period commencing on and including the most recent
Interest Payment Date under the Existing Indenture for which interest was
actually paid under the Kodiak Holdings, as applicable, and continuing through
and including the Closing Date, plus any additional interest as set forth on
Schedule 2.
          (g) Prior to the Closing Date, the Company and the Guarantor shall
have furnished to the Kodiak Holders and their counsel such further information,
certificates and documents as the Kodiak Holders or such counsel may reasonably
request.
     If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions,
certificates and documents mentioned above or elsewhere in this Agreement shall
not be reasonably satisfactory in form and substance to the Kodiak Holders or
their counsel, this Agreement and any obligations of Kodiak hereunder, whether
as holders of the Kodiak Holdings, as applicable, or as prospective Kodiak
Holders, may be canceled at, or at any time prior to, the Closing Date by
Kodiak. Notice of such cancellation shall be given to the Company or the
Guarantor in writing or by telephone and confirmed in writing, or by e-mail or
facsimile.
     Each certificate signed by any officer of the Company and the Guarantor and
delivered to the Kodiak Holders or the Holders’ counsel in connection with the
Operative Documents and the transactions contemplated hereby and thereby shall
be deemed to be a representation and warranty of the Company and the Guarantor,
as applicable, and not by such officer in any individual capacity.
     4. Representations and Warranties of the Company and the Guarantor. The
Company and the Guarantor jointly and severally represent and warrant to, and
agree with

- 10 -



--------------------------------------------------------------------------------



 



Kodiak, as holders of the Original Preferred Securities and the Kodiak V Holding
and with the Kodiak Holders, as follows:
          (a) Each of the Company and the Guarantor (i) is duly organized and
validly existing under the laws of its jurisdiction of organization or
incorporation, (ii) is in good standing under such laws and (iii) has full power
and authority to execute, deliver and perform its obligations under this
Agreement and the other Operative Documents.
          (b) Each of the Company and the Guarantor is an “accredited investor”
as defined in Rule 501 under the Securities Act. Without characterizing the
Kodiak holdings or any of the Kodiak Transferred Rights as a “security” within
the meaning of applicable securities laws, the Company is not acquiring the
Kodiak Holdings or the Kodiak Transferred Rights with a view towards the sale or
distribution thereof in violation of the Securities Act.
          (c) The Company has offered in writing to the collateral manager for
all of the Holders under the Original Kodiak Indentures (as defined in the New
Indentures) the opportunity to exchange all securities, certificates, notes
and/or beneficial interests held by such parties upon substantially similar
terms and conditions to those set forth in this Agreement.
          (d) None of the Securities, the New Indentures, or the Exchange, is or
may be (i) void or voidable as an actual or constructive fraudulent transfer or
as a preferential transfer or (ii) subject to any Impairment.
          (e) Each of the Company and the Guarantor (i) is a sophisticated
entity with respect to the Exchange and the transactions contemplated thereby,
(ii) has such knowledge and experience, and has made investments of a similar
nature, so as to be aware of the risks and uncertainties inherent in the
Exchange and the transactions contemplated thereby and (iii) has independently
and without reliance upon any Kodiak entity, any Holder of the Securities,
Kodiak CDO Management, LLC, Wilmington, or any of their affiliates, and based on
such information as it has deemed appropriate, made its own analysis and
decision to enter into this Agreement, except that it has relied upon each
Kodiak entity’s express representations, warranties, covenants and agreements in
this Agreement. The Company and the Guarantor acknowledge that none of Kodiak,
any Kodiak Holders, Kodiak CDO Management, LLC, Wilmington, or any of their
affiliates has given them any investment advice, credit information or opinion
on whether the Exchange is prudent.
          (f) Neither the Company nor the Guarantor has engaged any broker,
finder or other entity acting under the authority of it or any of its affiliates
that is entitled to any broker’s commission or other fee in connection with the
transaction for which Kodiak, any Holder, Trustee or any of their affiliates
could be responsible.
          (g) No interest in the Kodiak Transferred Rights is being acquired by
or on behalf of an entity that is, or at any time while the Kodiak Transferred
Rights are held thereby will be, one or more Benefit Plans.
          (h) Neither the Company, the Guarantor nor any of their respective
“Affiliates” (as defined in Rule 501(b) of Regulation D (“Regulation D”) under
the Securities Act (as defined below)), nor any person acting on its or their
behalf, has, directly or indirectly,

- 11 -



--------------------------------------------------------------------------------



 



made offers or sales of any security, or solicited offers to buy any security,
under circumstances that would require the registration of any of the Securities
under the Securities Act.
          (i) Neither the Company the Guarantor nor any of their respective
Affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with any offer or sale of any of the Securities.
          (j) The Securities (i) are not and have not been listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or quoted on a U.S. automated
inter-dealer quotation system and (ii) are not of an open-end investment
company, unit investment trust or face-amount certificate company that are, or
are required to be, registered under Section 8 of the Investment Company Act of
1940, as amended (the “Investment Company Act”), and the Securities otherwise
satisfy the eligibility requirements of Rule 144A(d)(3) promulgated pursuant to
the Securities Act (“Rule 144A(d)(3)”).
          (k) Neither the Company, the Guarantor nor any of their respective
Affiliates, nor any person acting on its or their behalf, has engaged, or will
engage, in any “directed selling efforts” within the meaning of Regulation S
under the Securities Act with respect to the Securities.
          (l) Neither the Company nor the Guarantor is, and immediately
following consummation of the transactions contemplated hereby, will be, an
“investment company” or an entity “controlled” by an “investment company,” in
each case within the meaning of Section 3(a) of the Investment Company Act.
          (m) Each of this Agreement, the New Indentures and the other Operative
Documents and the consummation of the transactions contemplated herein and
therein have been duly authorized by the Company and the Guarantor and, on the
Closing Date, will have been duly executed and delivered by the Company and the
Guarantor and, assuming due authorization, execution and delivery by Kodiak
and/or the Trustee, as applicable, will be a legal, valid and binding
obligations of the Company and the Guarantor enforceable against them in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity.
          (n) The Securities have been duly authorized by the Company and, on
the Closing Date, will have been duly executed and delivered to the Trustee for
authentication in accordance with the New Indentures and, when authenticated in
the manner provided for in the New Indentures and delivered to the Holders, will
constitute legal, valid and binding obligations of the Company entitled to the
benefits of the New Indentures, enforceable against the Company in accordance
with their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity.
          (o) Neither the issue of the Securities and exchange of the Securities
for the Kodiak Holdings, as applicable, nor the execution and delivery of and
compliance with the Operative Documents by the Company or the Guarantor, nor the
consummation of the

- 12 -



--------------------------------------------------------------------------------



 



transactions contemplated herein or therein, (i) will conflict with or
constitute a violation or breach of (x) the charter or bylaws or similar
organizational documents of the Company, the Guarantor or any subsidiary of the
Company or the Guarantor or (y) any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, governmental entity, agency
or instrumentality or court, domestic or foreign, having jurisdiction over the
Company, the Guarantor or any of their respective subsidiaries or their
respective properties or assets (collectively, the “Governmental Entities”),
(ii) will conflict with or constitute a violation or breach of, or a default or
Repayment Event (as defined below) under, or result in the creation or
imposition of any pledge, security interest, claim, lien or other encumbrance of
any kind (each, a “Lien”) upon any property or assets of the Company, the
Guarantor or any if their respective subsidiaries pursuant to any contract,
indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to which (A) the Company, the Guarantor or any of their respective
subsidiaries is a party or by which it or any of them may be bound, or (B) to
which any of the property or assets of any of them is subject, or any judgment,
order or decree of any court, Governmental Entity or arbitrator, except, in the
case of clause (i)(y) or this clause (ii), for such conflicts, breaches,
violations, defaults, Repayment Events (as defined below) or Liens which
(X) would not, singly or in the aggregate, adversely affect the consummation of
the transactions contemplated by the Operative Documents and (Y) would not,
singly or in the aggregate, have a Material Adverse Effect or (iii) will require
the consent, approval, authorization or order of any court or Governmental
Entity. As used herein, a “Repayment Event” means any event or condition which
gives the holder of any note, debenture or other evidence of indebtedness (or
any person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company,
the Guarantor or any of its subsidiaries prior to its scheduled maturity.
          (p) Each of the Company and the Guarantor has all requisite power and
authority to own, lease and operate its properties and assets and conduct the
business it transacts and proposes to transact, and is duly qualified to
transact business and is in good standing in each jurisdiction where the nature
of its activities requires such qualification, except where the failure of the
Company or the Guarantor to be so qualified would not, singly or in the
aggregate, have a Material Adverse Effect.
          (q) Neither the Company nor the Guarantor has subsidiaries that are
material to its business, financial condition or earnings, other than those
listed in Schedule 1 attached hereto (the “Significant Subsidiaries”). Each
Significant Subsidiary is a corporation, partnership or limited liability
company duly and properly incorporated or organized or formed, as the case may
be, validly existing and in good standing under the laws of the jurisdiction in
which it is chartered or organized or formed, with all requisite power and
authority to own, lease and operate its properties and conduct the business it
transacts. Each Significant Subsidiary is duly qualified to transact business as
a foreign corporation, partnership or limited liability company, as applicable,
and is in good standing in each jurisdiction where the nature of its activities
requires such qualification, except where the failure to be so qualified would
not, singly or in the aggregate, have a Material Adverse Effect.
          (r) The Company, the Guarantor and each of their respective
Significant Subsidiaries hold all necessary approvals, authorizations, orders,
licenses, consents, registrations, qualifications, certificates and permits
(collectively, the “Governmental Licenses”) of and from

- 13 -



--------------------------------------------------------------------------------



 



Governmental Entities necessary to conduct their respective businesses as now
being conducted, and neither the Company, the Guarantor nor any of their
respective subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Government License, except where the
failure to be so licensed or approved or the receipt of an unfavorable decision,
ruling or finding, would not, singly or in the aggregate, have a Material
Adverse Effect; all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity or the failure of such Governmental Licenses
to be in full force and effect, would not, singly or in the aggregate, have a
Material Adverse Effect; and the Company, the Guarantor and their respective
subsidiaries are in compliance with all applicable laws, rules, regulations,
judgments, orders, decrees and consents, except where the failure to be in
compliance would not, singly or in the aggregate, have a Material Adverse
Effect.
          (s) All of the issued and outstanding Equity Interests of the Company
and the Guarantor and each of their respective subsidiaries are validly issued,
fully paid and non-assessable; all of the issued and outstanding Equity
Interests each subsidiary of the Company and the Guarantor is owned by the
Company, or the Guarantor, as the case may be, directly or through subsidiaries,
free and clear of any Lien, claim or equitable right; and none of the issued and
outstanding Equity Interests of the Company, the Guarantor or any subsidiary was
issued in violation of any preemptive or similar rights arising by operation of
law, under the charter or by-laws of such entity or under any agreement to which
the Company, the Guarantor or any of their respective subsidiaries is a party.
          (t) Neither the Company, the Guarantor nor any of their subsidiaries
is (i) in violation of its respective charter or by-laws or similar
organizational documents or (ii) in default in the performance or observance of
any obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to which the Company, the Guarantor or any such subsidiary is a party
or by which it or any of them may be bound or to which any of the property or
assets of any of them is subject, except, in the case of clause (ii), where such
violation or default would not, singly or in the aggregate, have a Material
Adverse Effect.
          (u) There is no action, suit or proceeding before or by any
Governmental Entity, arbitrator or court, domestic or foreign, now pending or,
to the knowledge of the Company or the Guarantor after due inquiry, threatened
against or affecting the Company, the Guarantor or any of their respective
subsidiaries, except for such actions, suits or proceedings that, if adversely
determined, would not, singly or in the aggregate, adversely affect the
consummation of the transactions contemplated by the Operative Documents or have
a Material Adverse Effect; and the aggregate of all pending legal or
governmental proceedings to which the Company, the Guarantor or any of their
respective subsidiaries is a party or of which any of their respective
properties or assets is subject, including ordinary routine litigation
incidental to the business, are not expected to result in a Material Adverse
Effect.
          (v) The accountants of the Company and the Guarantor who certified the
Financial Statements (defined below) are independent public accountants of the
Company, the Guarantor and their respective subsidiaries within the meaning of
the Securities Act, and the rules and regulations of the Securities and Exchange
Commission (the “Commission”) thereunder.

- 14 -



--------------------------------------------------------------------------------



 



          (w) The audited consolidated financial statements (including the notes
thereto) and schedules of the Company, the Guarantor and each of their
respective consolidated subsidiaries for the fiscal year ending December 31,
2008, (the “Financial Statements”) provided to Kodiak are the most recent
available audited and unaudited consolidated financial statements of the
Company, the Guarantor and each of their respective consolidated subsidiaries,
respectively, and fairly present in all material respects, in accordance with
U.S. generally accepted accounting principles (“GAAP”), the financial position
of the Company, the Guarantor and each of their respective consolidated
subsidiaries, and the results of operations and changes in financial condition
as of the dates and for the periods therein specified. Such consolidated
financial statements and schedules have been prepared in accordance with GAAP
consistently applied throughout the periods involved (except as otherwise noted
therein).
          (x) Neither the Company, the Guarantor nor any of their respective
subsidiaries has any material liability, whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due,
including any liability for taxes (and there is no past or present fact,
situation, circumstance, condition or other basis for any present or future
action, suit, proceeding, hearing, charge, complaint, claim or demand against
the Company, the Guarantor or any of their respective subsidiaries that could
give rise to any such liability), except for (i) liabilities set forth in the
Financial Statements and (ii) normal fluctuations in the amount of the
liabilities referred to in clause (i) above occurring in the ordinary course of
business of the Company, the Guarantor and all of their respective subsidiaries
since the date of the most recent balance sheet included in such Financial
Statements.
          (y) Since the respective dates of the Financial Statements, there has
not been (A) any Material Adverse Change or (B) any dividend or distribution of
any kind declared, paid or made by the Company or the Guarantor on any class of
their respective Equity Interests.
          (z) The documents of the Company and the Guarantor, as applicable,
filed with the Commission in accordance with the Exchange Act, from and
including the commencement of the fiscal year covered by the Company’s and the
Guarantor’s, as applicable, most recent Annual Report on Form 10-K, at the time
they were or hereafter are filed by the Guarantor with the Commission
(collectively, the “1934 Act Reports”), complied and will comply with the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder (the “1934 Act Regulations”), and, at the date of this Agreement and
on the Closing Date, do not and will not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and other than such instruments,
agreements, contracts and other documents as are filed as exhibits to such
Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q or Current Reports
on Form 8-K, there are no instruments, agreements, contracts or documents of a
character described in Item 601 of Regulation S-K promulgated by the Commission
to which the Company, the Guarantor or any of their respective subsidiaries is a
party. The Company and the Guarantor are in compliance in with all currently
applicable requirements of the Exchange Act that were added by the
Sarbanes-Oxley Act of 2002.

- 15 -



--------------------------------------------------------------------------------



 



          (aa) No labor dispute with the employees of the Company, the Guarantor
or any of their respective subsidiaries exists or, to the knowledge of the
Company or the Guarantor, is imminent, except those which would not, singly or
in the aggregate, have a Material Adverse Effect.
          (bb) No filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any Governmental Entity, other
than those that have been made or obtained, is necessary or required for the
performance by the Company, the Guarantor of their respective obligations under
the Operative Documents, as applicable, or the consummation by the Company or
the Guarantor of the transactions contemplated by the Operative Documents.
          (cc) Each of the Company, the Guarantor and each of their respective
subsidiaries has good and marketable title to all of its respective real and
personal property, in each case free and clear of all Liens and defects, except
for those that would not, singly or in the aggregate, have a Material Adverse
Effect; and all of the leases and subleases under which the Company, the
Guarantor or any of their respective subsidiaries holds properties are in full
force and effect, except where the failure of such leases and subleases to be in
full force and effect would not, singly or in the aggregate, have a Material
Adverse Effect, and none of the Company, the Guarantor or any subsidiary of the
Company or the Guarantor has any notice of any claim of any sort that has been
asserted by anyone adverse to the rights of the Company, the Guarantor or any
Significant Subsidiary of the Company or the Guarantor under any such leases or
subleases, or affecting or questioning the rights of such entity to the
continued possession of the leased or subleased premises under any such lease or
sublease, except for such claims that would not, singly or in the aggregate,
have a Material Adverse Effect.
          (dd) Other than with respect to Holding IV, the Company is the holder
of all of the beneficial interests in Original Security IV.
          (ee) The Company, the Guarantor and each of their respective
Significant Subsidiaries have timely and duly filed (or filed extensions thereof
(and which extensions are presently in effect)) all Tax Returns (as defined
below) required to be filed by them, and all such Tax Returns are true, correct
and complete in all material respects. The Company, the Guarantor and each of
their respective Significant Subsidiaries have timely and duly paid in full all
material Taxes (as defined below) required to be paid by them (whether or not
such amounts are shown as due on any Tax Return). Neither the Company nor the
Guarantor has received notice of, and to the Company’s and Guarantor’s
knowledge, there are no material federal, state, or other Tax audits or
deficiency assessments proposed (to the Company’s knowledge) or pending with
respect to the Company, the Guarantor or any of their respective Significant
Subsidiary, and no such audits or assessments are threatened. As used herein,
the terms “Tax” or “Taxes” mean (i) all federal, state, local, and foreign
taxes, and other assessments of a similar nature (whether imposed directly or
through withholding), including any interest, additions to tax, or penalties
applicable thereto, imposed by any Governmental Entity, and (ii) all liabilities
in respect of such amounts arising as a result of being a member of any
affiliated, consolidated, combined, unitary or similar group, as a successor to
another person or by contract. As used herein, the term “Tax Returns” means all
federal, state, local, and foreign Tax returns, declarations, statements,

- 16 -



--------------------------------------------------------------------------------



 



reports, schedules, forms, and information returns and any amendments thereto
filed or required to be filed with any Governmental Entity.
          (ff) Interest payable by the Company on the Securities is deductible
by the Company for United Stated Federal income Tax purposes and, to the
Company’s knowledge, there are no rulemaking or similar proceedings before the
U.S. Internal Revenue Service or comparable federal, state, local or foreign
government bodies which involve or affect the Company, the Guarantor or any of
their subsidiaries, which, if the action is decided unfavorably to the Company,
the Guarantor or any of their subsidiaries, could result in a Material Adverse
Effect.
          (gg) The books, records and accounts of the Company, the Guarantor and
their respective Significant Subsidiaries accurately and fairly reflect, in
reasonable detail, the transactions in, and dispositions of, the assets of, and
the results of operations of, the Company, the Guarantor and their respective
Significant Subsidiaries. The Company, the Guarantor and each of their
respective subsidiaries maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
          (hh) The Company, the Guarantor and their respective Significant
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts in all material respects as
are customary in the businesses in which they are engaged or propose to engage
after giving effect to the transactions contemplated hereby. All policies of
insurance and fidelity or surety bonds insuring the Company, the Guarantor or
any of their respective Significant Subsidiaries or the Company’s, the
Guarantor’s or their respective Significant Subsidiaries’ respective businesses,
assets, employees, officers and directors are in full force and effect. The
Company, the Guarantor and each of their respective Significant Subsidiaries are
in compliance with the terms of such policies and instruments in all material
respects. Neither the Company nor any Significant Subsidiary has reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect. Within the past twelve months, neither the Company nor
any Significant Subsidiary has been denied any insurance coverage it has sought
or for which it has applied.
          (ii) Neither the Company, the Guarantor, nor their respective
Significant Subsidiaries, nor, to the knowledge of the senior executive officers
of Company or the Guarantor, any person acting on behalf of the Company, the
Guarantor and/or their respective Significant Subsidiaries including, without
limitation, any director, officer, manager, agent or employee of the Company,
the Guarantor or their respective Significant Subsidiaries has, directly or
indirectly, while acting on behalf of the Company and/or its Significant
Subsidiaries (i) used any corporate, partnership or company funds for unlawful
contributions, gifts, entertainment or

- 17 -



--------------------------------------------------------------------------------



 



other unlawful expenses relating to political activity; (ii) made any unlawful
payment to foreign or domestic government officials or employees or to foreign
or domestic political parties or campaigns from corporate, partnership or
company funds; (iii) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended; or (iv) made any other unlawful payment.
          (jj) The information provided by the Company and the Guarantor
pursuant to the Operative Documents does not, as of the date hereof, and will
not as of the Closing Date, contain any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
          (kk) Except as would not, individually or in the aggregate, result in
a Material Adverse Change, (i) the Company, the Guarantor and their respective
subsidiaries have been and are in compliance with applicable Environmental Laws
(as defined below), (ii) none of the Company, Guarantor or their respective
subsidiaries, or, to the best of the Company’s knowledge, (a) any other owners
of any of the real properties currently or previously owned, leased or operated
by the Company, the Guarantor and their respective Significant Subsidiaries
(collectively, the “Properties”) at any time or any other party, has at any time
released (as such term is defined in CERCLA (as defined below)) or otherwise
disposed of Hazardous Materials (as defined below) on, to, in, under or from the
Properties other than in compliance with all applicable Environmental Laws,
(iii) neither the Company, the Guarantor, nor any of their respective
subsidiaries has used nor intends to use the Properties or any subsequently
acquired properties, other than in compliance with applicable Environmental
Laws, (iv) neither the Company, the Guarantor, nor any of their respective
subsidiaries has received any notice of, or have any knowledge of any occurrence
or circumstance which, with notice or passage of time or both, would give rise
to a claim under or pursuant to any Environmental Law with respect to the
Properties, or their respective assets or arising out of the conduct of the
Company, the Guarantor and their respective subsidiaries, (v) none of the
Properties are included or, to the best knowledge of the Company, proposed for
inclusion on the National Priorities List issued pursuant to CERCLA by the
United States Environmental Protection Agency or, to the best of the Company’s
knowledge, proposed for inclusion on any similar list or inventory issued
pursuant to any other Environmental Law or issued by any other Governmental
Entity, (vi) none of the Company, the Guarantor, their respective subsidiaries
or agents or, to the best of the Company’s knowledge, any other person or entity
for whose conduct any of them is or may be held responsible, has generated,
manufactured, refined, transported, treated, stored, handled, disposed,
transferred, produced or processed any Hazardous Material at any of the
Properties, except in compliance with all applicable Environmental Laws, and has
not transported or arranged for the transport of any Hazardous Material from the
Properties to another property, except in compliance with all applicable
Environmental Laws, (vii) no lien has been imposed on the Properties by any
Governmental Entity in connection with the presence on or off such Property of
any Hazardous Material or with respect to an Environmental Law, and (viii) none
of the Company, the Guarantor, or their respective Significant Subsidiaries or,
to the best knowledge of the Company, any other person or entity for whose
conduct any of them is or may be held responsible, has entered into or been
subject to any consent decree, compliance order, or administrative order in
connection with an Environmental Law with respect to the Properties or any
facilities or improvements or any operations or activities thereon.

- 18 -



--------------------------------------------------------------------------------



 



          (ll) As used herein, “Hazardous Materials” shall include, without
limitation, any flammable materials, explosives, radioactive materials,
hazardous materials, hazardous substances, hazardous wastes, toxic substances or
related materials, asbestos, petroleum, petroleum products and any hazardous
material as defined by any federal, state or local environmental law, statute,
ordinance, rule or regulation, including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. §§ 9601-9675 (“CERCLA”), the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. §§ 5101-5127, the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. §§ 6901-6992k, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §§ 11001-11050, the Toxic Substances
Control Act, 15 U.S.C. §§ 2601-2692, the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136-136y, the Clean Air Act, 42 U.S.C. §§
7401-7642, the Clean Water Act (Federal Water Pollution Control Act), 33 U.S.C.
§§ 1251-1387, the Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j-26, and the
Occupational Safety and Health Act, 29 U.S.C. §§ 651-678, and any analogous
state laws, as any of the above may be amended from time to time and in the
regulations promulgated pursuant to each of the foregoing (including
environmental statutes and laws not specifically defined herein) (individually,
an “Environmental Law” and collectively, the “Environmental Laws”) or by any
Governmental Entity.
     5. Representations and Warranties of Kodiak Entities. Each Kodiak entity,
for itself, represents and warrants to, and agrees with, the Company as follows:
          (a) It is a company duly formed, validly existing and in good standing
under the laws of the jurisdiction in which it is organized with all requisite
power and authority to execute, deliver and perform under Operative Documents to
which it is a party, to make the representations and warranties specified herein
and therein and to consummate the transactions contemplated in the Operative
Documents.
          (b) This Agreement and the consummation of the transactions
contemplated herein has been duly authorized by it and, on the Closing Date,
will have been duly executed and delivered by it and, assuming due
authorization, execution and delivery by the Company and Trustee of the
Operative Documents to which each is a party, will be a legal, valid and binding
obligation of such Kodiak, enforceable against such Kodiak in accordance with
its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity.
          (c) No filing with, or authorization, approval, consent, license,
order registration, qualification or decree of, any Governmental Entity or any
other Person, other than those that have been made or obtained, is necessary or
required for the performance by such Kodiak of its obligations under this
Agreement or to consummate the transactions contemplated herein.
          (d) It is a “Qualified Holder” as such term is defined in
Section 2(a)(51) of the Investment Company Act.

- 19 -



--------------------------------------------------------------------------------



 



          (e) Attentus I is the legal and beneficial owner of Holding I and the
related Kodiak Transferred Rights and shall deliver Holding I free and clear of
any Lien created by such Kodiak entity.
          (f) Attentus III is the legal and beneficial owner of Holding II and
the related Kodiak Transferred Rights and shall deliver Holding II free and
clear of any Lien created by such Kodiak entity.
          (g) Attentus III is the legal and beneficial owner of Holding III and
the related Kodiak Transferred Rights and shall deliver Holding III free and
clear of any Lien created by such Kodiak entity.
          (h) Kodiak II is the legal and beneficial owner of Holding IV and the
related Kodiak Transferred Rights and shall deliver Holding IV free and clear of
any Lien created by such Kodiak entity.
          (i) Intentionally omitted.
          (j) There is no action, suit or proceeding before or by any
Governmental Entity, arbitrator or court, domestic or foreign, now pending or,
to its knowledge, threatened against or affecting it, except for such actions,
suits or proceedings that, if adversely determined, would not, singly or in the
aggregate, adversely affect the consummation of the transactions contemplated by
the Operative Documents.
          (k) The outstanding principal amount of its respective Kodiak Holding
is as described in the Recitals hereto.
          (l) It is aware that the Securities have not been and will not be
registered under the Securities Act and may not be offered or sold within the
United States or to “U.S. persons” (as defined in Regulation S under the
Securities Act) except in accordance with Rule 903 of Regulation S under the
Securities Act or pursuant to an exemption from the registration requirements of
the Securities Act.
          (m) It is an “accredited investor,” as such term is defined in Rule
501(a) of Regulation D under the Securities Act. Without characterizing the
Kodiak Holdings or the Kodiak Transferred Rights as a “security” within the
meaning of applicable securities laws, it has not made any offers to sell, or
solicitations of any offers to buy, all or any portion of the Kodiak Holdings or
Kodiak Transferred Rights in violation of any applicable securities laws.
          (n) Neither it nor any of its Affiliates, nor any person acting on its
or its Affiliate’s behalf has engaged, or will engage, any form of “general
solicitation or general advertising” (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the Securities.
          (o) It understands and acknowledges that (i) no public market exists
for any of the Securities and that it is unlikely that a public market will ever
exist for the Securities, (ii) such Holder is acquiring the Securities for its
own account, for investment and not with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities

- 20 -



--------------------------------------------------------------------------------



 



Act or other applicable securities laws, subject to any requirement of law that
the disposition of its property be at all times within its control and subject
to its ability to resell such Securities pursuant to an effective registration
statement under the Securities Act or pursuant to an exemption therefrom or in a
transaction not subject thereto, and it agrees to the legends and transfer
restrictions applicable to the Securities contained in the New Indentures, and
(iii) it has had the opportunity to ask questions of, and receive answers and
request additional information from, the Company and is aware that it may be
required to bear the economic risk of an investment in the Securities.
          (p) It has not engaged any broker, finder or other entity acting under
its authority that is entitled to any broker’s commission or other fee in
connection with this Agreement and the consummation of transactions contemplated
in this Agreement and the New Indentures for which the Company could be
responsible.
          (q) It (i) is a sophisticated entity with respect to the Exchange,
(ii) has such knowledge and experience, and has made investments of a similar
nature, so as to be aware of the risks and uncertainties inherent in the
Exchange and (iii) has independently and without reliance upon the Company or
any of their affiliates, and based on such information as it has deemed
appropriate, made its own analysis and decision to enter into this Agreement,
except that it has relied upon the Company’s express representations,
warranties, covenants and agreements in the Operative Documents and the other
documents delivered by the Company in connection therewith.
     Except as expressly stated in this Agreement, Kodiak make no
representations or warranties, express or implied, with respect to the Exchange,
the Kodiak Transferred Rights, the Kodiak Holdings, the Existing Indentures, or
any other matter.
     6. Covenants and Agreements of the Company. The Company and the Guarantor
jointly and severally agree with Kodiak and the Holders as follows:
          (a) The Company has taken all action reasonably necessary or
appropriate to cause its representations and warranties contained in Section 4
hereof to be true as of the Closing Date and after giving effect to the
Exchange.
          (b) Intentionally omitted.
          (c) Intentionally omitted.
          (d) Neither the Company nor the Guarantor will, or will permit any of
their respective Affiliates or any person acting on its or their behalf to,
directly or indirectly, make offers or sales of any security, or solicit offers
to buy any security, under circumstances that would require the registration of
any of the Securities under the Securities Act.
          (e) Neither the Company nor the Guarantor will, or will not permit any
of their respective Affiliates or any person acting on its or their behalf to,
engage in (i) any form of “general solicitation or general advertising” (within
the meaning of Regulation D), or (ii) any “directed selling efforts” within the
meaning of Regulation S under the Securities Act, in connection with any offer
or sale of the any of the Securities.

- 21 -



--------------------------------------------------------------------------------



 



          (f) So long as any of the Securities are outstanding, (i) the
Securities shall not be listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system and (ii) the Company shall not be an open-end investment
company, unit investment trust or face-amount certificate company that is, or is
required to be, registered under Section 8 of the Investment Company Act, and,
the Securities shall otherwise satisfy the eligibility requirements of
Rule 144A(d)(3).
          (g) The Company shall furnish to (i) the Kodiak Holders, (ii) Kodiak
CDO Management, LLC and (iii) any beneficial owner of the Securities reasonably
identified to the Company, a duly completed and executed certificate in the form
attached hereto as Annex D, including the financial statements referenced in
such Annex, which certificate and financial statements shall be so furnished by
the Company not later than forty-five (45) days after the end of each of the
first three fiscal quarters of each fiscal year of the Company and not later
than ninety (90) days after the end of each fiscal year of the Company.
          (h) The Company will, during any period in which it is not subject to
and in compliance with Section 13 or 15(d) of the Exchange Act, or it is not
exempt from such reporting requirements pursuant to and in compliance with
Rule 12g3-2(b) under the Exchange Act, provide to each Holder of the Securities,
upon the request of such Holder, any information required to be provided by
Rule 144A(d)(4) under the Securities Act. If the Company is required to register
under the Exchange Act, such reports filed in compliance with Rule 12g3-2(b)
shall be sufficient information as required above. This covenant is intended to
be for the benefit of the Kodiak Holders.
          (i) Neither the Company nor the Guarantor will, until one hundred
eighty (180) days following the Closing Date, without the Holders’ or their
assignees’ prior written consent in their sole discretion, offer, sell, contract
to sell, grant any option to purchase or otherwise dispose of, directly or
indirectly, (i) any Securities or other securities substantially similar to the
Securities other than (x) as expressly contemplated by the New Indentures, if at
all, the Original Kodiak Indentures and the Taberna Exchange Agreement or
(ii) any other securities convertible into, or exercisable or exchangeable for,
any of the Securities or other securities substantially similar to the
Securities or (ii) any preferred securities.
          (j) Neither the Company nor the Guarantor will identify any of the
Indemnified Parties (as defined below) in a press release or any other public
statement without the prior written consent of such Indemnified Party.
          (k) The Kodiak Holders are granted the right under the New Indentures
to request the substitution of new notes for all or a portion of the Securities
(the “Replacement Securities”). The Replacement Securities shall bear terms
identical to the Securities with the sole exception of interest payment dates
(and corresponding redemption date and maturity date), which will be specified
by the Kodiak Holders. In no event will the interest payment dates (and
corresponding redemption date and maturity date) on the Replacement Securities
vary by more than sixty (60) calendar days from the original interest payment
dates (and corresponding redemption date and maturity date) under the
Securities. The Company agrees to cooperate with all reasonable requests of the
Kodiak Holders, as applicable in connection with any of the foregoing, provided
that no action requested of the Company in connection with such

- 22 -



--------------------------------------------------------------------------------



 



cooperation shall materially increase the obligations or materially decrease the
rights of the Company pursuant to such documents.
     7. Payment of Expenses. In addition to the obligations agreed to by the
Company under Section 2(b)(vii) herein, the Company agrees to pay all costs and
expenses incident to the performance of the obligations of the Company under
this Agreement, whether or not the transactions contemplated herein are
consummated or this Agreement is terminated, including all costs and expenses
incident to (i) the authorization, issuance, sale and delivery of the Securities
and any taxes payable in connection therewith; (ii) the fees and expenses of
counsel, accountants and any other experts or advisors retained by the Company
and the Guarantor; and (iv) the fees and all reasonable expenses of the New
Indenture Trustee and any other trustee or paying agent appointed under the
Operative Documents, including the fees and disbursements of counsel for such
trustees. The fees of the New Indenture Trustee (excluding fees and
disbursements of counsel) shall not exceed the amounts set forth in that certain
Fee Agreement dated as of the date hereof between the Company and Wilmington,
executed in connection with this Agreement and New Indenture I, New Indenture II
and New Indenture III.
     8. Indemnification. (a) The Company and the Guarantor jointly and severally
agree to indemnify and hold harmless Wilmington, the Holders, Kodiak, Kodiak CDO
Management, LLC, and their respective affiliates and each person, if any, who
controls any of the Indemnified Parties within the meaning of the Securities Act
or the Exchange Act, and the Indemnified Parties’ respective directors,
officers, employees and agents (collectively, the “Indemnified Parties”) against
any and all losses, claims, damages or liabilities, joint or several, to which
the Indemnified Parties may become subject, under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based on (i) any untrue
statement or alleged untrue statement of a material fact contained in any
information or documents furnished or made available by or on behalf of the
Company or the Guarantor, (ii) any omission or alleged omission to state therein
a material fact required to be stated or necessary to make the statements
therein, not misleading, or (iii) the breach or alleged breach of any
representation, warranty, or agreement of the Company or the Guarantor contained
herein, or (iv) the execution and delivery by the Company and/or the Guarantor
of the Operative Documents and the consummation by the Company and/r the
Guarantor, as applicable, of the transactions contemplated herein and therein,
and agrees to reimburse each such Indemnified Party, as incurred, for any legal
or other expenses reasonably incurred by the Indemnified Parties in connection
with investigating or defending any such loss, claim, damage, liability or
action. This indemnity agreement will be in addition to any liability that the
Company and the Guarantor may otherwise have.
          (b) Promptly after receipt by an Indemnified Party under this
Section 8 of notice of the commencement of any action, such Indemnified Party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 8, promptly notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve the indemnifying party from liability under paragraph
(a) above unless and to the extent that such failure results in the forfeiture
by the indemnifying party of material rights and defenses and (ii) will not, in
any event, relieve the indemnifying party from any obligations to any
Indemnified Party other than the indemnification obligation provided in

- 23 -



--------------------------------------------------------------------------------



 



paragraph (a) above. The Indemnified Parties shall be entitled to appoint
counsel to represent the Indemnified Parties in any action for which
indemnification is sought. An indemnifying party may participate at its own
expense in the defense of any such action; provided, that counsel to the
indemnifying party shall not (except with the consent of the Indemnified Party)
also be counsel to the Indemnified Party. In no event shall the indemnifying
parties be liable for fees and expenses of more than one counsel (in addition to
any local counsel) separate from their own counsel for all Indemnified Parties
in connection with any one action or separate but similar or related actions in
the same jurisdiction arising out of the same general allegations or
circumstances, unless an Indemnified Party elects to engage separate counsel
because such Indemnified Party believes that its interests are not aligned with
the interests of another Indemnified Party or that a conflict of interest might
result. An indemnifying party will not, without the prior written consent of the
Indemnified Parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not the Indemnified Parties are actual or potential parties to such claim,
action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action, suit or proceeding.
     9. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company,
the Guarantor and/or their respective officers and of Kodiak set forth in or
made pursuant to this Agreement will remain in full force and effect and will
survive the Exchange. The provisions of Sections 7 and 8 shall survive the
termination or cancellation of this Agreement.
     10. Recourse to Kodiak. Recourse hereunder solely with respect to Kodiak
shall be limited solely to the assets of the applicable Kodiak entity. No
recourse will be available to the assets of any collateral manager to Kodiak
including without limitation, Kodiak CDO Management, LLC for any reason or
purpose whatsoever. To the extent the assets of any Kodiak entity or the
proceeds of such assets, when applied in accordance with the applicable priority
of payment to which such assets or proceeds are subject, are insufficient to
meet the obligations of such Kodiak entity hereunder in full, no Kodiak entity
shall have further liability in respect of such outstanding obligations and such
outstanding obligations shall be extinguished. The company hereby agrees not to
institute against, or join any other person in instituting against, any Kodiak
entity, any bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceedings or other proceedings under U.S. federal or state
bankruptcy or similar laws until at least one year and one day or the then
applicable preference period under the United States Bankruptcy Code, Title 11
of the United States Code, as amended, or, where the context requires, the
applicable insolvency provisions of the laws of the Cayman Islands plus ten
(10) days after the payment in full of all the Securities; provided, that
nothing in this Section 10 shall preclude the Company from taking any action
against any applicable Kodiak entity prior to the expiration of the
aforementioned period in (x) any case or proceeding voluntarily filed or
commenced by such Kodiak entity, or (y) any involuntary insolvency proceeding
filed or commenced against the Company, by a person other than the Company.
     11. Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
each of the parties hereto.

- 24 -



--------------------------------------------------------------------------------



 



     12. Notices. All communications hereunder will be in writing and effective
only on receipt, and will be mailed, delivered by hand or courier or sent by
facsimile and confirmed or by any other reasonable means of communication,
including by electronic mail, to the relevant party at its address specified in
Exhibit D.
     13. Successors and Assigns. This Agreement will inure to the benefit of and
be binding upon the parties hereto and their respective successors and permitted
assigns. Nothing expressed or mentioned in this Agreement is intended or shall
be construed to give any person other than the parties hereto and the
affiliates, directors, officers, employees, agents and controlling persons
referred to in Section 8 hereof and their successors, assigns, heirs and legal
representatives, any right or obligation hereunder. None of the rights or
obligations of the Company under this Agreement may be assigned, whether by
operation of law or otherwise, without Kodiak’s prior written consent. The
rights and obligations of the Holders under this Agreement may be assigned by
the Holders without the Company’s consent; provided that the assignee assumes
the obligations of any such Holders under this Agreement.
     14. Applicable Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW).
     15. Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING BY OR
AGAINST ANY PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT MAY
BE BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE
COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT.
     16. Counterparts and Facsimile. This Agreement may be executed by any one
or more of the parties hereto in any number of counterparts, each of which shall
be deemed to be an original, but all such counterparts shall together constitute
one and the same instrument. This Agreement may be executed by any one or more
of the parties hereto by facsimile.
     17. Entire Agreement. This Agreement constitutes the entire agreement of
the parties to this Agreement and supercedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.
[Signature Page Follows]

- 25 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been entered into as of the date
first written above.

                      ARBOR REALTY SR, INC.    
 
               
 
  By:   /s/ Guy R. Milone, Jr.                      
 
      Name:   Guy R. Milone, Jr.    
 
               
 
      Title:   Vice President    
 
               
 
                    ARBOR REALTY TRUST, INC.    
 
               
 
  By:   /s/ Paul Elenio                      
 
      Name:   Paul Elenio    
 
               
 
      Title:   Chief Financial Officer    
 
               

(signatures continue on the next page)

- 26 -



--------------------------------------------------------------------------------



 



                      KODIAK CDO II, LTD..    
 
               
 
  By:   /s/ Robert M. Hurley                      
 
      Name:   Robert M. Hurley    
 
               
 
      Title:   Chief Financial Officer    
 
               
 
                    ATTENTUS CDO I, LTD.    
 
               
 
  By:   /s/ Robert M. Hurley                      
 
      Name:   Robert M. Hurley    
 
               
 
      Title:   Chief Financial Officer    
 
               
 
                    ATTENTUS CDO III, LTD.    
 
               
 
  By:   /s/ Robert M. Hurley                      
 
      Name:   Robert M. Hurley    
 
               
 
      Title:   Chief Financial Officer    
 
               

- 27 -



--------------------------------------------------------------------------------



 



EXHIBIT A-1
Copy of Note 1

A-1



--------------------------------------------------------------------------------



 



EXHIBIT A-2
Copy of Note 2

A-2



--------------------------------------------------------------------------------



 



EXHIBIT A-3
Copy of Note 3

A-3



--------------------------------------------------------------------------------



 



EXHIBIT A-4
Copy of Note 4

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
Notice Information
Kodiak:
Kodiak CDO Management LLC
c/o Kodiak Funding LP
2107 Wilson Blvd Suite 400
Arlington, VA 22201
Attention: Robert Hurley, CFO
Telephone: 703-875-7622
Facsimile: 703-351-7901
e-mail: rhurley@ejfcap.com
Attentus Management Group LLC
c/o Kodiak Funding LP
2107 Wilson Blvd Suite 400
Arlington, VA 22201
Attention: Robert Hurley, CFO
Telephone: 703-875-7622
Facsimile: 703-351-7901
e-mail: rhurley@ejfcap.com
Company:
Arbor Realty SR, Inc.
333 Earle Ovington Blvd Suite 900
Uniondale, New York 11553
Attention: Paul Elenio
Facsimile: (516) 832-6422
e-mail: pelenio@arbor.com
Attention: Guy Milone
Facsimile: (516) 832-6431
e-mail: gmilone@arbor.com

B-1



--------------------------------------------------------------------------------



 



SCHEDULE 1
List of Significant Subsidiaries

1.   Arbor Realty SR, Inc., a Maryland corporation   2.   Arbor Realty Mortgage
Securities Series 2004-1, Ltd., a Cayman Islands entity   3.   Arbor Realty
Mortgage Securities Series 2005-1, Ltd., a Cayman Islands entity   4.   Arbor
Realty Mortgage Securities Series 2006-1, Ltd., a Cayman Islands entity   5.  
Arbor Realty Funding, LLC, a Delaware limited liability company   6.   Arbor
Realty Participation, LLC, a Delaware limited liability company

Sch. 1-1



--------------------------------------------------------------------------------



 



SCHEDULE 2
[Fees payable to Kodiak Entities per Section 3(f)]

Sch. 2-1



--------------------------------------------------------------------------------



 



ANNEX A
     Pursuant to Section 3(b) of the Agreement, Cooley, Godward Kronish LLP
counsel for the Company and the Guarantor, shall deliver opinions with respect
to each of the New Indentures and the related Operative Documents to the effect
that:
[INSERT ACTUAL]

Annex A-1



--------------------------------------------------------------------------------



 



ANNEX B
     Pursuant to Section 3(d) of the Agreement, Company Counsel shall deliver
opinions with respect to each of the New Indentures and the related Operative
Documents to the effect that for U.S. federal income tax purposes, the
Securities should constitute indebtedness of the Company.
     In rendering such opinion, such counsel may (A) state that its opinion is
limited to the federal laws of the United States and (B) rely as to matters of
fact, to the extent deemed proper, on certificates of responsible officers of
the Company and public officials.

Annex B-1



--------------------------------------------------------------------------------



 



ANNEX C
     Pursuant to Section 3(d) of the Agreement, each special counsel for the
applicable Trustee, shall deliver an opinion with respect to each of the
applicable New Indentures to the effect that:
[INSERT ACTUAL]
          Wilmington

Annex C-1



--------------------------------------------------------------------------------



 



ANNEX D
Officer’s Financial Certificate
     The undersigned, the Chief Financial Officer, hereby certifies, pursuant to
Section 6(h) of the Exchange Agreement, dated as of May 6, 2009, among the
Company (the “Company”), Arbor Realty Trust, Inc, (the “Guarantor”) and Kodiak
CDO II, Ltd., Attentus CDO I, Ltd. and Attentus CDO II, Ltd., that, as of
[                    ], 2009, [the Company]/[the Guarantor], if applicable, and
its subsidiaries had the following ratios and balances:
As of [Quarterly/Annual Financial Date], 20___

         
Senior secured indebtedness for borrowed money (“Debt”)
  $    
Senior unsecured Debt
  $    
Subordinated Debt
  $    
Total Debt
  $    
Ratio of (x) senior secured and unsecured Debt to (y) total Debt
             %
 
     

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended [date], 20___and all required Financial Statements (as defined
in the Agreement) for the year ended [date], 20___]
[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries and all required
Financial Statements (as defined in the Agreement) for the year ended [date],
20___] for the fiscal quarter ended [date], 20___.]
The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the
[___quarter interim] [annual] period ended [date], 20___, and such financial
statements have been prepared in accordance with GAAP consistently applied
throughout the period involved (expect as otherwise noted therein).
I, the undersigned, the Chief Financial Officer, hereby certifies that I have
reviewed the terms of the New Indenture and I have made, or have caused to be
made by persons under my supervision, a detailed review of (i) the covenants of
the Company set forth therein, and (ii) the transactions and conditions of the
Company and its subsidiaries during the accounting period ended as of
[                    ] (the “Accounting Period”), which Accounting Period is
covered by the financial statements attached hereto. The examinations described
in the preceding sentence did not disclose, and I have no knowledge of, the
existence of any condition or event which constitutes a Default or an Event of
Default (each as defined in the New Indenture) during or at the end of the
Accounting Period or as of the date of this certificate[, except as set forth
below:].

Annex D-1



--------------------------------------------------------------------------------



 



[Insert any exceptions by listing, in detail, the nature of the condition or
event causing such noncompliance, the period during which such condition or
event has existed and the action(s) the Company has taken, is taking, or
proposes to take with respect to each such condition or event.]
     IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this                      day of
                                        , 20___.
[COMPANY]
[company address]

Annex D-2